Citation Nr: 1713763	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-31 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction presently resides with the RO in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

If VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).  

In the current appeal, consistent with the Board's June 2014 remand, the RO provided the Veteran with a VA examination and opinion conducted in September 2014.  However, after finding the September 2014 VA opinion insufficient for failing to comply with the previous remand directives, the RO obtained a VA addendum opinion in June 2015.  See February 2015 Deferred Rating.  To comply with the remand, the RO requested specifically that the examiner address the Veteran's service treatment records documenting lumbar strain at discharge, his statements of symptoms in service and since discharge, and his assertion that he did not have a back strain after service from heavy lifting during his employment.  Id.  

Nevertheless, in spite of the RO's attempt to obtain a sufficient opinion, the Board finds that the June 2015 VA addendum opinion also is inadequate for rating purposes.  Specifically, the examiner (who was not the one who conducted the September 2014 VA examination) did not consider or discuss the Veteran's statements regarding his symptoms in service and since discharge or his assertions that he did not have a back strain from heavy lifting during his employment.  In pertinent part, the examiner noted one instance where the record indicates the Veteran's treatment began in 2000.  However, she failed to discuss any of the instances where the Veteran stated that his back problem began during service, and that for a period of time he relied on over the counter medication for treatment until his back problem became worse.  See February 2008 Dr. R. F. statement, August 2008 Third Party Correspondence, May 2008 Midwest Interventional Spine Specialist report, and October 2012 Addendum to VA Form 9.  

Further, the June 2015 VA examiner also failed to address the Veteran's statements regarding heavy lifting during work, and based her opinion that the Veteran can perform heavy work on an incorrect factual premise.  Particularly, the examiner noted that during the September 2014 VA examination the Veteran indicated that he did heavy work in U.S. Steel.  However, as pointed out by the Veteran, this statement was an improper assumption made by the September 2014 VA examiner.  Following the September 2014 VA examination, the Veteran clarified that he was not required to perform heavy-lifting work and that he utilized cranes to lift heavy objects.  See October 2012 Addendum to VA Form 9.  Importantly, the June 2015 VA examiner did not consider this lay statement.  

Indeed, when the Board remands a matter, it is incumbent upon the RO to ensure substantial compliance with the remand directives therein.  Stegall v. West, 11 Vet. App. 268 (1998).  To that end, the June 2014 remand precisely requested that the VA examiner acknowledge the Veteran's lay statements concerning symptoms in service and since discharge, and that his back strain was not due to heavy lifting during employment.  Nonetheless, as indicated above, the September 2014 and June 2015 VA opinions fail in this regard. 

Accordingly, there has not been the required substantial compliance with the Board's remand directives.  Id.  (holding that a remand by the United States Court of Appeals for Veterans Claims (Court) or the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders).  As such, remand is required for a new VA examination and opinion.

The Board notes that, in addition to the Veteran's lay statements above, the VA examiner is instructed to consider and discuss the May 1970 separation examination which documents occasional lumbosacral strain and VA Medical Center (VAMC) records which assess "SEVERE DDD c SPINAL STENOSIS & RECENT LOW BACK PAIN FLARE/NEUROPATHY/HX OF SC INJURY WHILE IN VN."  The examiner should also consider and discuss the March 2005 statement from Dr. R. F., which alludes to a correlation between the Veteran's back injury in service and his current back disorder.  

The Board emphasizes that the absence of medical records cannot be the sole basis for a negative etiological opinion.  This is especially true when the Veteran, as is the case here, competently reports injuring his lower back in service, and having pain and relying on over the counter medication for treatment thereafter.  See February 2008 Dr. R. F. statement, August 2008 Third Party Correspondence, May 2008 Midwest Interventional Spine Specialist report; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"); Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records and associate them with the claims file.  All attempts to obtain these records must be documented in the file.
2.  Then, obtain a VA examination and opinion from an appropriate examiner (but not the examiner who conducted the September 2014 examination) to determine the etiology of the Veteran's low back disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be accomplished and all clinical findings reported in detail.

After considering the pertinent information in the record, the examiner should opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's low back disability had its onset during active service, manifested within one year of service discharge, or is otherwise related to active service.

In rendering this opinion, the examiner is instructed to consider and discuss: 

a)  The May 1970 separation examination which documents occasional lumbosacral strain, 

b)  VAMC records noting "SEVERE DDD c SPINAL STENOSIS & RECENT LOW BACK PAIN FLARE/ NEUROPATHY/ HX OF SC INJURY WHILE IN VN," 

c)  The Veteran's lay statements (documented in the February 2008 Dr. R. F. statement, August 2008 Third Party Correspondence, May 2008 Midwest Interventional Spine Specialist report, and October 2012 Addendum to VA Form 9) that his back problem began in service, that for a period of time he relied on over-the-counter medication for treatment until his back symptoms worsened, and that he was not required to perform heavy lifting work and that in fact he utilized cranes to lift heavy objects at U.S. Steel, and 

d)  The March 2005 statement from Dr. R. F. which alludes to a correlation between the Veteran's back injury in service and his current back disorder. 

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.   If his reports are discounted, the examiner should provide a reason for doing so.

The examiner must provide a rationale for all opinions offered.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the examination report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Finally, readjudicate the issue on appeal based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

